Title: To Thomas Jefferson from Isaac Coffin, 13 June 1804
From: Coffin, Isaac
To: Jefferson, Thomas


          
            Dear Sir.
            Boston June the 13th: 1804.
          
          I wrote you some time ago, but not knowing whither you had Received the Letter, thought I would write to you again on the same subject, I Received a Letter from Nantucket last Mail informing me that our Collector of the Customs there, was very unwell and that some of our people of that Island had Recommended his Son Daniel B. Hussey as a person suitable to succeed him in the said Office and that some other persons had been Recommended to you to fill the said Office, and wishing to have one of the best Men on our Island appointed to fill the said Office, One of firm Democratic Republican Principles, therefore have taken the liberty to Recommend Captn. Daniel Coffin a Man who is not very nigh related to me, but is a Man of sound Republican Principles, and has always retained those principles ever since the year 1775. and I think he is a Man of as great Abilities as any one on our Island and he is a Man of good learning and a Man of a good moral Character, and I think that he would be very Agreeable to the Real Republicans of our Island which are a handsome Majority. The said Daniel B. Hussey above mentioned Son of Stephen Hussey Esquire, is a most Rigid Federalist, and I think him to be a man very unfit for the office; thinking it my duty to write to you on the subject, and this being the needful at this time, shall subscribe myself, Dear Sir with due esteem and Respect your most Obedient Servant
          
            Isaac Coffin 
          
        